The size of verdicts which are being found in actions for damages for personal injury and death are becoming challenging in their proportions. Many of them would seem to embody the element of punishment in addition to compensation. The trial judge is as much a part of the tribunal created by the law to administer justice as is the jury and in cases of this kind he should be alert to see that sound judgment backs the finding of damages rather than feeling or prejudice. If he fails to bring wise judgment to the determination of this most important question, the court in banc should strike down awards which are more than fairly compensatory. Being of opinion that the findings for both husband and wife in this case were much in excess of what they are fairly entitled to, I dissent from the affirmance of the judgments.